               Case 3:17-cv-00501-DMS-NLS Document 168 Filed 04/18/19 PageID.4396 Page 1 of 32



                        1 BUCHALTER
                          A Professional Corporation
                        2 Gary A. Wolensky (SBN: 154041)
                          J. Rick Taché (SBN: 195100)
                        3 Roger L. Scott (SBN: 247165)
                          18400 Von Karman Avenue, Suite 800
                        4 Irvine, CA 92612-0514
                          Telephone: 949.760.1121
                        5 Facsimile: 949.720.0182
                          Email:    gwolensky@buchalter.com
                        6           rtache@buchalter.com
                                    rscott@buchalter.com
                        7
                          SNELL & WILMER LLP
                        8 Deborah S. Mallgrave (SBN 198603)
                          600 Anton Blvd., Suite 1400
                        9 Costa Mesa, CA 92626
                          Telephone: 714.427.7000
                       10 Facsimile: 714.427.7799
                          Email:    dmallgrave@swlaw.com
                       11
                          Attorneys for Plaintiff
                       12 Whitewater West Industries, Ltd.
                       13                           UNITED STATES DISTRICT COURT
                       14                         SOUTHERN DISTRICT OF CALIFORNIA
                       15 WHITEWATER WEST INDUSTRIES,                 Case No. 3:17-CV-00501-DMS-NLS
                          LTD., a Canadian corporation,
                       16                                             PLAINTIFF WHITEWATER WEST
                                       Plaintiff,                     INDUSTRIES, LTD.’S NOTICE OF
                       17                                             MOTION AND MOTION FOR
                                vs.                                   ATTORNEY’S FEES;
                       18                                             MEMORANDUM OF POINTS AND
                          RICHARD ALLESHOUSE, an                      AUTHORITIES
                       19 individual, YONG YEH, an individual,
                          and PACIFIC SURF DESIGNS, INC., a           Date:   May 31, 2019
                       20 Delaware corporation,                       Time:   1:30 p.m.
                                                                      Ctrm:   13A
                       21                    Defendants.
                       22
                       23
                       24
                       25
                       26
                       27
                       28
     BUCHALTER
A PROFESSIONAL CORPORATION
          IRVINE             PLAINTIFF’S MOTION FOR ATTORNEY’S FEES               Case No. 3:17-CV-00501-DMS-NLS
                             BN 36171782v7
               Case 3:17-cv-00501-DMS-NLS Document 168 Filed 04/18/19 PageID.4397 Page 2 of 32



                             1           TO THE COURT, THE PARTIES, AND THEIR COUNSEL OF
                             2 RECORD, PLEASE TAKE NOTICE that Plaintiff Whitewater West Industries,
                             3 Ltd. (“Whitewater”) hereby respectfully moves this Court for an Order awarding
                             4 $1,826,246.50 in attorney’s fees against Defendants pursuant to Federal Rule of
                             5 Civil Procedure 54(d)(2), and this Court’s Findings of Fact and Conclusions of
                             6 Law. ECF No. 166 at 24:14-15.
                             7           This motion is based on the concurrently filed Memorandum of Points and
                             8 Authorities, the Declaration of J. Rick Taché, all pleadings, papers, and records on
                             9 file herein and upon such evidence and argument as the Court may allow at the time
                       10 of hearing.
                       11
                       12 DATED: April 18, 2019                           BUCHALTER
                                                                          A Professional Corporation
                       13
                       14
                       15                                                 By: /s/Roger L. Scott
                                                                                       Gary A. Wolensky
                       16                                                                 J. Rick Taché
                                                                                          Roger L. Scott
                       17                                                            Attorneys for Plaintiff
                       18                                                        Whitewater West Industries, Ltd.
                       19
                                 DATED: April 18, 2019                    SNELL & WILMER, LLP
                       20
                       21
                       22                                                 By: /s/Deborah S. Mallgrave
                       23                                                             Debora S. Mallgrave
                                                                                     Attorneys for Plaintiff
                       24                                                        Whitewater West Industries, Ltd.
                       25
                       26
                       27
                       28
     BUCHALTER
A PROFESSIONAL CORPORATION
          IRVINE                 PLAINTIFF’S MOTION FOR ATTORNEY’S FEES                       Case No. 3:17-CV-00501-DMS-NLS
                                 BN 36171782v7
               Case 3:17-cv-00501-DMS-NLS Document 168 Filed 04/18/19 PageID.4398 Page 3 of 32



                             1                                           TABLE OF CONTENTS
                             2
                                 I.      INTRODUCTION ........................................................................................... 1
                             3
                                 II.     ARGUMENT .................................................................................................. 2
                             4
                                         A.       Whitewater Is Entitled To Recover Its Attorney’s Fees ....................... 2
                             5
                                                  1.       Whitewater is the prevailing party.............................................. 2
                             6
                                                  2.       Whitewater is entitled to recover fees for all of its claims ......... 3
                             7
                                         B.       The Fees Requested Are Reasonable .................................................... 5
                             8
                                                  1.       Work performed.......................................................................... 5
                             9
                                                  2.       Whitewater is unilaterally reducing a substantial portion
                       10                                  of the total fees requested ........................................................... 9
                       11                         3.       Defendants’ strategy significantly increased the hours
                                                           Whitewater was required to expend ......................................... 11
                       12
                                                  4.       The rates charged are objectively reasonable and
                       13                                  consistent with industry rates ................................................... 14
                       14                C.       Whitewater Is Entitled To Recover All Of Its Fees Without
                                                  Apportionment Or Reduction ............................................................. 21
                       15
                                                  1.       Whitewater’s unsuccessful claims were related to its
                       16                                  successful claims ...................................................................... 21
                       17                         2.       Whitewater’s fees should not be reduced because it did
                                                           not recover monetary damages ................................................. 23
                       18
                                         D.       Whitewater Is Entitled To Attorney’s Fees For This Motion ............. 24
                       19
                                         E.       Whitewater’s Fees and Costs Are Recoverable Against Alleshouse
                       20                         and PSD............................................................................................... 24
                       21 III.           CONCLUSION ............................................................................................. 26
                       22
                       23
                       24
                       25
                       26
                       27
                       28
     BUCHALTER
A PROFESSIONAL CORPORATION
                                                                                            i
          IRVINE                 PLAINTIFF’S MOTION FOR ATTORNEY’S FEES                                                 Case No. 3:17-CV-00501-DMS-NLS
                                 BN 36171782v7
               Case 3:17-cv-00501-DMS-NLS Document 168 Filed 04/18/19 PageID.4399 Page 4 of 32



                             1                                       TABLE OF AUTHORITIES
                             2 Cases
                             3 Apex LLC v. Korusfood.com,
                                 222 Cal. App. 4th 1010 (2013)............................................................................. 25
                             4
                               Calvo Fisher & Jacob LLP v. Lujan,
                             5   234 Cal. App. 4th 608 (Cal. Ct. App. 2015) ........................................................ 11
                        6 Del Mar Seafoods Inc. v. Cohen,
                            No. C 07-02952 WHA, 2008 WL 11456258 (N.D. Cal. Dec. 22, 2008) ............ 21
                        7
                          Dhawliwal v. Singh,
                        8   No. CV F 13-0484 LJO SKO, 2013 WL 5477374 (E.D. Cal. Sept. 30,
                           2013) .................................................................................................................... 2, 7
                        9
                          Douglas E. Barnhart, Inc. v. CMC Fabricators, Inc.,
                       10   211 Cal. App. 4th 230 (2012)............................................................................... 25
                       11 Farmers Insurance Exchange v. Law Offices of Conrado Joe Sayas, Jr.,
                            250 F.3d 1234 (9th Cir. 2001) ................................................................................ 3
                       12
                          Hensley v. Eckerhart,
                       13   461 U.S. 424 (1983) ........................................................................... 21, 22, 23, 24
                       14 In re Penrod,
                             802 F.3d 1084 (9th Cir. 2015) ................................................................................ 5
                       15
                          In re Verbeck,
                       16    No. 16-40409 CN, 2017 WL 6389087 (Bankr. N.D. Cal. Dec. 13, 2017) ............ 3
                       17 Marsu, B.V. v. Walt Disney Co.,
                            185 F.3d 932 (9th Cir. 1999) ...................................................................... 4, 21, 23
                       18
                          Martino v. Denevi,
                       19   182 Cal. App. 3d 553 (Cal. Ct. App. 1986) ........................................................... 7
                       20 Maynard v. BTI Grp., Inc.,
                            216 Cal. App. 4th 984 (2013)................................................................................. 4
                       21
                          Miske v. Coxeter,
                       22   204 Cal. App. 4th 1249 (2012)............................................................................... 4
                       23 Perkins v. New Orleans Athletic Club,
                            429 F. Supp. 661 (E.D. La. 1976) ........................................................................ 11
                       24
                          PLCM Grp. v. Drexel,
                       25   22 Cal. 4th 1084 (Cal. Ct. App. 2000) ................................................................... 5
                       26 PSM Holding Corp. v. Nat’l Farm Fin. Corp.,
                            No. CV 05-8891-VBF(FMOX), 2008 WL 11434496 (C.D. Cal. Jan. 2,
                       27  2008) ................................................................................................................ 22, 23
                       28
     BUCHALTER
A PROFESSIONAL CORPORATION
                                                                                          ii
          IRVINE                 PLAINTIFF’S MOTION FOR ATTORNEY’S FEES                                               Case No. 3:17-CV-00501-DMS-NLS
                                 BN 36171782v7
               Case 3:17-cv-00501-DMS-NLS Document 168 Filed 04/18/19 PageID.4400 Page 5 of 32



                             1 Reynolds Metals Co. v. Alperson,
                                 25 Cal. 3d 124 (1979) ........................................................................................... 25
                             2
                               Scott Co. of California v. Blount, Inc.,
                             3   20 Cal. 4th 1103 (Cal. 1999) .................................................................................. 3
                             4 Serrano v. Unruh,
                                 32 Cal. 3d 621 (Cal. 1982) ................................................................................... 24
                             5
                               Sorenson v. Mink,
                             6   239 F.3d 1140 (9th Cir. 2001) ........................................................................ 23, 24
                             7 Steiny & Co. v. California Elec. Supply Co.,
                                  79 Cal. App. 4th 285 (Cal. Ct. App. 2000) ............................................................ 7
                             8
                               Stonebrae, L.P. v. Toll Bros.,
                             9    No. C-08-0221-EMC, 2011 WL 1334444 (N.D. Cal. Apr. 7, 2011) ................... 24
                       10 Thompson v. Miller,
                            112 Cal. App. 4th 327 (2003)................................................................................. 4
                       11
                          Statutory Authorities
                       12
                          35 U.S.C. § 256 ........................................................................................................... 5
                       13
                          Cal. Bus. & Prof. Code 16600 ................................................................................ 6, 7
                       14
                          Cal. Civ. Code § 1717..................................................................................... 3, 24, 25
                       15
                          Cal. Civ. Code § 1717(a) ............................................................................................ 2
                       16
                          Cal. Code of Civ. P. § 1021 ...................................................................................... 24
                       17
                          Cal. Code of Civ. P. § 1033.5 ..................................................................................... 2
                       18
                          Cal. Lab. Code §§ 2870, 2872 .................................................................................... 6
                       19
                          Rules and Regulations
                       20
                          Local Rule 5.4 ........................................................................................................... 27
                       21
                       22
                       23
                       24
                       25
                       26
                       27
                       28
     BUCHALTER
A PROFESSIONAL CORPORATION
                                                                                         iii
          IRVINE                 PLAINTIFF’S MOTION FOR ATTORNEY’S FEES                                             Case No. 3:17-CV-00501-DMS-NLS
                                 BN 36171782v7
               Case 3:17-cv-00501-DMS-NLS Document 168 Filed 04/18/19 PageID.4401 Page 6 of 32



                             1 I.        INTRODUCTION
                             2           Plaintiff Whitewater West Industries, Ltd. (“Whitewater”) pursued this case
                             3 because Defendants Richard Alleshouse (“Alleshouse”) and Yong Yeh (“Yeh”)
                             4 founded their company, Defendant Pacific Surf Designs, Inc. (“PSD”) on ride
                             5 designs and technology stolen from Whitewater and its predecessor in interest,
                             6 Wave Loch, LLC. After nearly two years of litigation and four days of trial, the
                             7 Court’s Findings of Fact and Conclusions of Law adopted Whitewater’s positions
                             8 on each of Defendants’ challenges to the validity of Alleshouse’s employment
                             9 contract, and found that “common sense” dictated that Alleshouse breached that
                       10 contract by failing to assign these patents to Wave Loch. The Court also found that
                       11 Yeh made no inventive contribution to the patents although he claimed to have
                       12 done so. Accordingly, the Court awarded Whitewater full possession of the only
                       13 three patents ever issued to PSD.
                       14                This was a hard fought victory for Whitewater. For example, Defendnants
                       15 repeatedly resisted Whitewater’s efforts to obtain critical discovery in the form of
                       16 emails between Alleshouse and Yeh. This intransigence required Whitewater to
                       17 file two motions to compel and a motion to extend discovery to obtain a complete
                       18 production. Defendants’ belated production added further expense because it
                       19 required Alleshouse and Yeh to be deposed a second time regarding the previously
                       20 withheld emails. Whitewater presented many of these emails at trial, which were
                       21 cited by the Court in its Findings as evidence of Alleshouse’s breach.
                       22        Under California law and the express language of Alleshouse’s employment
                       23 agreement, Whitewater, as the prevailing party, is entitled to recover its attorney’s
                                         1
                       24 fees and costs. Moreover, because each of Whitewater’s claims was directly
                       25 related to its breach of contract claim, it is also entitled to recover attorney’s fees
                       26        1
                            Whitewater is filing a bill of costs concurrently herewith. Whitewater has
                          interpreted the Agreement and relevant case law as not authorizing the recovery of
                       27 expert witness fees. . However, if the Court deems it appropriate to include such
                          fees (totaling $148,701.58) in the amount to be awarded, then Whitewater will
                       28 make supporting documents available to the Court.
     BUCHALTER
A PROFESSIONAL CORPORATION
                                                                           1
          IRVINE                 PLAINTIFF’S MOTION FOR ATTORNEY’S FEES                       Case No. 3:17-CV-00501-DMS-NLS
                                 BN 36171782v7
               Case 3:17-cv-00501-DMS-NLS Document 168 Filed 04/18/19 PageID.4402 Page 7 of 32



                             1 and costs for these related claims, whether or not Whitewater was successful on
                             2 every claim.
                             3           Whitewater’s lodestar—the reasonable number of hours spent multiplied by
                             4 the reasonable hourly rate for each attorney paralegal, and others claiming time on
                             5 this case—is $2,029,362.30. Nevertheless, Whitewater has reviewed its fees
                             6 incurred and unilaterally reduced the request by $203,115.80, bringing the total fee
                             7 request down to $1,826,246.50.
                             8 II.       ARGUMENT
                             9           A.      Whitewater Is Entitled To Recover Its Attorney’s Fees
                       10                        1.   Whitewater is the prevailing party
                       11                Alleshouse’s Covenant Against Disclosure and Covenant Not to Compete
                       12 (the “Agreement,” Trial Ex. 6) provides that, “[i]f any legal action or other
                       13 proceeding . . . is brought for the enforcement of the Agreement, or because of an
                       14 alleged dispute, breach, default, or misrepresentation in connection with any of the
                       15 provisions of this Agreement, the successful or prevailing party shall be entitled to
                       16 recover reasonable attorneys’ fees and other costs incurred in that action or
                       17 proceeding, in addition to any other relief to which it or they may be entitled.”
                       18 Agreement ¶ 9. The Agreement also provides that it “shall be binding upon
                       19 Employee’s heirs, executors, administrators, or other legal representatives or
                       20 assigns.” Id. ¶ 10(c).
                       21                “In a federal action, state law is relevant to assess ‘whether the contractual
                       22 attorney’s fee obligation was valid and enforceable.’ ‘State law controls both the
                       23 award of and the reasonableness of fees awarded where state law supplies the rule
                       24 of decision.’ ” Dhawliwal v. Singh, No. CV F 13-0484 LJO SKO, 2013 WL
                       25 5477374, at *3 (E.D. Cal. Sept. 30, 2013) (emphasis added; citations omitted).
                       26                The Agreement is governed by California law. Agreement ¶ 10(e).
                       27 California law provides that attorney’s fees authorized by a contract are a cost
                       28 recoverable by the prevailing party. Cal. Code of Civ. P. § 1033.5(a)(10); Cal. Civ.
     BUCHALTER
A PROFESSIONAL CORPORATION
                                                                             2
          IRVINE                 PLAINTIFF’S MOTION FOR ATTORNEY’S FEES                          Case No. 3:17-CV-00501-DMS-NLS
                                 BN 36171782v7
               Case 3:17-cv-00501-DMS-NLS Document 168 Filed 04/18/19 PageID.4403 Page 8 of 32



                             1 Code § 1717(a) (“Reasonable attorney’s fees shall be fixed by the court, and shall
                             2 be an element of the costs in suit.”). California Civil Code section 1717 provides
                             3 for an award of attorney’s fees where “the parties contractually obligate
                             4 themselves” to so compensate each other. Farmers Ins. Exch. v. Law Offices of
                             5 Conrado Joe Sayas, Jr., 250 F.3d 1234, 1237 (9th Cir. 2001); Cal. Civ. Code §
                             6 1717.
                             7           By obtaining a substantial award on its breach of contract and declaratory
                             8 relief claims, Whitewater is the prevailing party. Scott Co. of Cal. v. Blount, Inc.,
                             9 20 Cal. 4th 1103, 1109 (Cal. 1999) (“When a party obtains a simple, unqualified
                       10 victory . . . and the contract contains a provision for attorney fees, section 1717
                       11 entitles the successful party to recover reasonable attorney fees incurred in
                       12 prosecution or defense of those claims.”). Accordingly, pursuant to Civil Code
                       13 section 1717 and the terms of the Agreement, Whitewater is “entitled to recover
                       14 reasonable attorneys’ fees and other costs incurred in that action or proceeding, in
                       15 addition to any other relief to which it or they may be entitled.” Agreement ¶ 9.
                       16                        2.   Whitewater is entitled to recover fees for all of its claims
                       17                In addition to recovering on its contract claims, California law expressly
                       18 permits the recovery of attorney’s fees on tort and statutory claims when a contact
                       19 includes language that encompasses those claims. In re Verbeck, No. 16-40409
                       20 CN, 2017 WL 6389087, at *4 (Bankr. N.D. Cal. Dec. 13, 2017) (“Under [California
                       21 Code of Civil Procedure] § 1021, parties may contract for the recovery of attorney’s
                       22 fees regardless of whether such litigation is premised on contract claims, tort
                       23 claims, statutory claims, or otherwise, so long as the fee clause is sufficiently broad
                       24 to encompass such claims” and listing cases).
                       25       The Agreement provides for prevailing party attorney’s fees in “any legal
                       26 action . . . brought for the enforcement of the Agreement, or because of an alleged
                       27 dispute, breach, default, or misrepresentation in connection with any of the
                       28 provisions of this Agreement.” Agreement ¶ 9 (emphasis added). This is exactly
     BUCHALTER
A PROFESSIONAL CORPORATION
                                                                3
          IRVINE                 PLAINTIFF’S MOTION FOR ATTORNEY’S FEES                        Case No. 3:17-CV-00501-DMS-NLS
                                 BN 36171782v7
               Case 3:17-cv-00501-DMS-NLS Document 168 Filed 04/18/19 PageID.4404 Page 9 of 32



                             1 the sort of broad language that permits recovery of attorney’s fees for tort and
                             2 statutory claims. Marsu, B.V. v. Walt Disney Co., 185 F.3d 932, 939 (9th Cir.
                             3 1999) (upholding award of attorney’s fees on contract and tort claims where
                             4 contract provided recovery of prevailing party fees for “[a]ny dispute, difference,
                             5 claim or counterclaim between the parties arising out of or in connection with this
                             6 agreement shall be submitted to state or federal court” (emphasis in original)).2
                             7           Each of Whitewater’s claims constituted a “legal action . . . because of an
                             8 alleged dispute . . . in connection with” a provision of the Agreement. Specifically,
                             9 the requirement that Alleshouse assign all inventions “resulting from or suggested
                       10 by Employee’s work for the Company,” to Wave Loch, and therefore to
                       11 Whitewater. Agreement ¶ 2(a). Because Alleshouse assigned his rights to PSD and
                       12 because he and Yeh falsely claimed that Yeh co-created the inventions, Whitewater
                       13 was forced to file additional claims against PSD and Yeh to obtain the relief sought
                       14 under the Agreement; namely a complete assignment of the patents to Whitewater.
                       15 As Defendants have noted, the only basis for Whitewater’s claims against any of
                       16 the Defendants was that it was the proper successor to the Agreement. ECF No. 21-
                       17 1 at 6:23-24 (“all of Plaintiff’s claims are predicated on the Plaintiff having rights
                       18 under the Non-Compete Agreement”). Further, to obtain complete relief,
                       19 Whitewater was required to demonstrate that Yeh was not a properly named co-
                       20 inventor. Otherwise, as Defendants admit, Yeh (and therefore PSD) would have
                       21 retained an undivided half-interest in the patents. ECF No. 86 at 25:11-18 (“if Mr.
                       22 Yeh was properly named as a joint inventor on any of the patents-in-suit, he was
                       23 not required to assign his half-interest in such patent(s) to Plaintiff—even if Mr.
                       24        2
                                   See also Maynard v. BTI Grp., Inc., 216 Cal. App. 4th 984, 993 (2013) (affirming
                                 attorney’s fees award on tort claim under contract providing for prevailing party
                       25        fees for “any dispute” under the agreement); Miske v. Coxeter, 204 Cal. App. 4th
                                 1249, 1259 (2012) (“where the language of the agreement broadly applies to ‘ “any
                       26        dispute” ’ under it, the attorney fee clause encompasses any conflict concerning the
                                 effect of the agreement, including a tort claim.”); Thompson v. Miller, 112 Cal.
                       27        App. 4th 327, 336-337 (2003) (reversing trial court and ordering award of fees on
                                 contract and tort claims where contract provided for recovery of fees on “any
                       28        dispute under this agreement”).
     BUCHALTER
A PROFESSIONAL CORPORATION
                                                                            4
          IRVINE                 PLAINTIFF’S MOTION FOR ATTORNEY’S FEES                        Case No. 3:17-CV-00501-DMS-NLS
                                 BN 36171782v7
             Case 3:17-cv-00501-DMS-NLS Document 168 Filed 04/18/19 PageID.4405 Page 10 of 32



                             1 Alleshouse were required to assign his half-interest”). The only possible source of
                             2 Whitewater’s right to assert inventorship claims against Yeh was that Whitewater
                             3 properly held an interest in the patents under the Agreement. See, 35 U.S.C. § 256
                             4 (correction of inventorship may be asserted only by a patent’s “parties and
                             5 assignees”); In re Penrod, 802 F.3d 1084, 1088 (9th Cir. 2015) (action is “on the
                             6 contract” where “[t]he only possible source of that asserted right [to object] was the
                             7 contract.”). Thus, the Agreement’s attorney’s fees provision encompasses all of
                             8 Whitewater’s claims.
                             9           B.      The Fees Requested Are Reasonable
                       10                “‘[T]he fee setting inquiry in California ordinarily begins with the “lodestar,”
                       11 i.e. the number of hours reasonably expended multiplied by the reasonable hourly
                       12 rate.’” PLCM Grp. v. Drexel, 22 Cal. 4th 1084, 1095 (Cal. Ct. App. 2000)
                       13 (citations omitted). These issues are addressed below.
                       14                        1.   Work performed
                       15                The four-day trial was the culmination of a substantial litigation effort over
                       16 the course of nearly two years. In prevailing in this lawsuit, Whitewater incurred
                       17 attorney’s fees and costs principally in connection with the following activities:
                       18            a. Preparing the complaint, including review an analysis of the Agreement, case
                       19                facts and issues.3
                       20            b. Successfully opposing Defendants’ motion to dismiss.
                       21            c. Preparing initial disclosures, reviewing Defendants’ initial disclosures, and
                       22                addressing various issues related to the Scheduling Order.
                       23            d. Propounding two sets of interrogatories to Defendants.
                       24            e. Responding to one set of interrogatories from Defendants, including
                       25                supplemental responses.
                       26
                       27
                          3
                            Whitewater began to research and draft the complaint in December 2016, but
                       28 delayed filing the complaint until March 13, 2017, when the final patent had issued.
     BUCHALTER
A PROFESSIONAL CORPORATION
                                                                   5
          IRVINE                 PLAINTIFF’S MOTION FOR ATTORNEY’S FEES                         Case No. 3:17-CV-00501-DMS-NLS
                                 BN 36171782v7
             Case 3:17-cv-00501-DMS-NLS Document 168 Filed 04/18/19 PageID.4406 Page 11 of 32



                             1       f. Propounding three sets of requests for production of documents to
                             2           Defendants, including 62 requests.
                             3       g. Responding to one set of requests for production of documents from
                             4           Defendants, including 38 requests.
                             5       h. Engaging in extensive meet and confer efforts regarding Defendants’ refusal
                             6           to produce emails between Alleshouse and Yeh and other issues.
                             7       i. Drafting and filing two motions to compel and a motion to extend discovery
                             8           based on Defendants’ refusal to produce critical emails.
                             9       j. Researching and preparing internal legal memoranda regarding Defendants’
                       10                legal challenges to the Agreement including Labor Code sections 2870, 2872,
                       11                and Business and Professions Code 16600.
                       12            k. Obtaining and reviewing over 1,338 documents, totaling over 4,728 pages
                       13                from Defendants.
                       14            l. Gathering, reviewing, and producing over 3,922 documents, totaling over
                       15                10,312 pages from Whitewater and Wave Loch, in response to Defendants
                       16                discovery requests, including CAD and other drawing files that required
                       17                specialized software to access and review.
                       18            m. Defending the deposition of Thomas Lochtefeld, individually and as the Rule
                       19                30(b)(6) representative of Wave Loch, Inc. and Wave Loch, LLC.
                       20            n. Defending the deposition of Marshall Myrman, Whitewater’s Rule 30(b)(6)
                       21                representative.
                       22            o. Preparing for and taking the depositions of Alleshouse and Yeh.
                       23            p. Preparing for and taking the second depositions of Alleshouse and Yeh
                       24                following Defendants’ compelled production of additional emails.
                       25            q. Deposing Defendants’ experts Manuel de la Cerra and Justin Lewis.
                       26            r. Defending the depositions of Whitewater’s experts Glen Stevick and Robert
                       27                Vigil.
                       28            s. Successfully opposing Defendants’ motion for summary judgment.
     BUCHALTER
A PROFESSIONAL CORPORATION
                                                                              6
          IRVINE                 PLAINTIFF’S MOTION FOR ATTORNEY’S FEES                        Case No. 3:17-CV-00501-DMS-NLS
                                 BN 36171782v7
             Case 3:17-cv-00501-DMS-NLS Document 168 Filed 04/18/19 PageID.4407 Page 12 of 32



                             1       t. Successfully opposing Defendants’ two Daubert motions.
                             2       u. Successfully opposing Defendants’ three motions in limine.
                             3       v. Preparing witness lists, exhibit list, and exhibits in hard-copy and electronic
                             4           formats. Reconciling competing exhibit lists to create a joint exhibit list.
                             5       w. Preparing direct examination outlines for Whitewater’s four witnesses, Geoff
                             6           Chutter, Marshall Myrman, Andrew Thatcher, and Thomas Lochtefeld, and
                             7           two experts Glen Stevick and Robert Vigil.
                             8       x. Preparing direct examination outlines for adverse witnesses Richard
                             9           Alleshouse and Yong Yeh.
                       10            y. Preparing cross-examination outlines for Defendants’ expert witnesses
                       11                Manuel de la Cerra and Justin Lewis.
                       12            z. Preparing for and conducting a four-day trial.
                       13 Tache Decl. ¶ 2.
                       14                The hours incurred for each of these tasks are well documented and based on
                       15 contemporaneous records for each timekeeper. Id. ¶ 3. The declaration from
                       16 Whitewater’s counsel in support of its fee request is more than sufficient for an
                       17 award of attorney’s fees. See Steiny & Co. v. Cal. Elec. Supply Co., 79 Cal. App.
                       18 4th 285, 293 (Cal. Ct. App. 2000) (holding “there is no legal requirement that
                       19 [billing] statements be offered in evidence. An attorney’s testimony as to the
                       20 number of hours worked is sufficient to support an award of attorney fees, even in
                       21 the absence of detailed time records.”); Martino v. Denevi, 182 Cal. App. 3d 553,
                       22 559 (Cal. Ct. App. 1986) (“In California, an attorney need not submit
                       23 contemporaneous time records in order to recover attorney fees . . . Testimony of
                       24 an attorney as to the number of hours worked on a particular case is sufficient
                                                                                4
                       25 evidence to support an award of attorney fees . . .”). Nevertheless, individual time
                       26 summaries can be made available at the Court’s request, though redactions may be
                       27        4
                           “State law controls both the award of and the reasonableness of fees awarded
                          where state law supplies the rule of decision.” Dhawliwal, 2013 WL 5477374, at
                       28 *3 (citations omitted).
     BUCHALTER
A PROFESSIONAL CORPORATION
                                                                    7
          IRVINE                 PLAINTIFF’S MOTION FOR ATTORNEY’S FEES                         Case No. 3:17-CV-00501-DMS-NLS
                                 BN 36171782v7
             Case 3:17-cv-00501-DMS-NLS Document 168 Filed 04/18/19 PageID.4408 Page 13 of 32



                             1 necessary to protect privileged information.
                             2           For all of the foregoing tasks, as well as the tasks of communicating with
                             3 opposing counsel and with clients, Whitewater incurred the following fees, which
                             4 are broken down by professional, hours spent, and average hourly rate charged.5
                             5
                                 Name (Position)                              Hours     Avg. Rate Total Fees
                             6
                                 J. Rick Taché (Shareholder)                  722.4     $786.66        $568,280.25
                             7
                                 Jeff Scott (Shareholder, GT)                 11.7      $928.85        $10,867.50
                             8
                                 Gary Wolensky (Shareholder)                  233.6     $509.16        $118,940
                             9
                                 Kari Barnes (Shareholder)                    87.9      $502.39        $44,160
                       10
                                 Deborah Mallgrave (Of Counsel, Snell)        139.0     $491.38        $68,301.45
                       11
                                 Roger Scott (Senior Counsel)                 843.9     $530.16        $500,419.05
                       12
                                 Erikson Squier (Senior Counsel)              497.3     $530.96        $264,045.50
                       13
                                 Leanna Costantini (Associate, GT)            129.8     $480.66        $62,389.50
                       14
                                 Christina Trinh (Associate)                  593.1     $318.11        $188,669.50
                       15
                                 Alexis Kovacs (Paralegal, GT)                30.9      $375.84        $11,613.50
                       16
                                 Branda Lin (Paralegal)                       372.4     $250.00        $93,100.00
                       17
                                 Kevin Parker (litigation project manager) 70.1         $175.00        $12,267.50
                       18
                                 Other GT attorneys and staff                                          $6,648.50
                       19
                                 Other attorneys and staff                                             $79,660.05
                       20
                       21 Total                                                                        $2,029,362.30

                       22 Taché Decl. ¶ 4.
                       23
                       24
                       25
                       26        5
                            During the first quarter of 2018, Messrs. Taché, Scott, and Squier transitioned
                          their practice from Greenberg Traurig (“GT”) to Buchalter. Taché Decl. ¶ 8 As part
                       27 of this transition, Messrs. Taché, Scott, and Squier each reduced his respective
                          billing rate. Id. This transition to Buchalter also required the reconstitution of the
                       28 remaining attorneys and the paralegal assigned to assist with this lawsuit. Id.
     BUCHALTER
A PROFESSIONAL CORPORATION
                                                                     8
          IRVINE                 PLAINTIFF’S MOTION FOR ATTORNEY’S FEES                        Case No. 3:17-CV-00501-DMS-NLS
                                 BN 36171782v7
             Case 3:17-cv-00501-DMS-NLS Document 168 Filed 04/18/19 PageID.4409 Page 14 of 32



                             1                   2.   Whitewater is unilaterally reducing a substantial portion of
                             2                        the total fees requested
                             3           In preparing this motion, Whitewater reviewed the detailed billing records
                             4 from pre-filing preparations beginning in December 2016 (Whitewater delayed
                             5 filing of the matter until the PTO issued the last of the three patents in March 2017)
                             6 through March 31, 2019. Taché Decl. ¶ 5. As part of that review, Whitewater
                             7 identified potential inefficiencies, and is reducing the fees request accordingly to
                             8 ensure that the request is reasonable. Id. at ¶ 6.
                             9           J. Rick Taché has been Whitewater’s principal counsel for most of the last
                       10 decade. Taché Decl. ¶ 7. Mr. Taché is an intellectual property attorney with
                       11 expertise in practice before the United States Patent and Trademark Office. Id.
                       12 Thus, Mr. Taché not only supervised the litigation, but also was intimately involved
                       13 with the legal strategy behind Whitewater’s successful effort to enforce the
                       14 Alleshouse employment agreement and remove Yeh as a claimed co-inventor of the
                       15 patents at issue in this case. Id.
                       16                Over the course of the litigation, Mr. Taché’s average hourly billing rate was
                       17 $786.66 for this matter. Taché Decl. ¶ 9. While Whitewater believes that this rate
                       18 is reasonable, on May 18 2017, another court in this District found $750.00 to be a
                       19 reasonable rate for Mr. Taché when it imposed sanctions on PSD in separate
                       20 litigation between the parties. See ECF No. 217 in Flowrider Surf, Ltd., et al v.
                       21 Pacific Surf Designs, Inc., No. 15-cv-01879-BEN-BLM (the “Flowrider Sanctions
                       22 Order”). To avoid any dispute, Whitewater is unilaterally reducing Mr. Taché’s
                       23 rate to $750.00 for all hours worked. This represents a unilateral reduction of
                       24 $26,480.25 in Mr. Taché’s billed fees.
                       25                Similarly, Leanna Costantini worked as an associate on this case at GT.
                       26 Taché Decl. ¶ 10. Ms. Costantini did not move to Buchalter with other members of
                       27 Whitewater’s litigation team. Id. Ms. Costantini performed significant and
                       28 valuable work in the early stages of this litigation including preparing the complaint
     BUCHALTER
A PROFESSIONAL CORPORATION
                                                                     9
          IRVINE                 PLAINTIFF’S MOTION FOR ATTORNEY’S FEES                        Case No. 3:17-CV-00501-DMS-NLS
                                 BN 36171782v7
             Case 3:17-cv-00501-DMS-NLS Document 168 Filed 04/18/19 PageID.4410 Page 15 of 32



                             1 and conducting research in opposition to Defendants’ unsuccessful motion to
                             2 dismiss. Id. Ms. Costantini’s average billing rate was $480.66. Id. Whitewater
                             3 believes that this rate is reasonable given Ms. Costantini’s work and skill level
                             4 outlined below. However, in the Flowrider Sanctions Order, the court found a
                             5 reasonable rate for Ms. Costantini’s work to be $350.00 per hour. To avoid any
                             6 dispute regarding the reasonableness of Ms. Costantini’s rate, Whitewater is
                             7 unilaterally reducing Ms. Costantini’s rate for this matter to $350.00 per hour,
                             8 representing a discount of $16,959.50.
                             9           At GT, other attorneys and staff participated in this case who did not move to
                       10 Buchalter including Jeff Scott and Alexis Kovacs. Their roles were replaced with
                       11 new attorneys and staff when Mr. Taché and others moved to Buchalter.
                       12 Whitewater recognizes the inefficiencies in removing and/or replacing team-
                       13 members during the course of litigation. As a result, Whitewater has unilaterally
                       14 elected not to seek recovery of the fees incurred by Jeff Scott, Ms. Kovacs, and
                       15 other GT attorneys and staff, thereby reducing the overall request by $29,129.50.
                       16                At Buchalter, Whitewater engaged Gary Wolensky as trial counsel. Mr.
                       17 Wolensky has tried more than 100 cases before juries and many others as bench
                       18 trials or before arbitrators. While Mr. Wolensky provided valuable trial expertise,
                       19 Whitewater recognizes the inefficiencies that can occur when a new attorney must
                       20 learn the facts and circumstances of a case with which he is unfamiliar. As a result,
                       21 Whitewater is unilaterally reducing the number of hours Mr. Wolensky billed to
                       22 this case by 10%, resulting in a corresponding reduction of $11,894.00 in fees
                       23 billed for Mr. Wolensky’s work on this matter.
                       24        Moreover, Whitewater has unilaterally reduced the hourly rate requested by
                       25 its paralegal, Branda Lin. Ms. Lin’s rate for this matter is $250.00 per hour. Ms.
                       26 Lin’s experience and qualifications are set forth below, and Whitewater firmly
                       27 believes that Ms. Lin’s $250.00 per hour rate is reasonable. To avoid any dispute,
                       28 Whitewater is unilaterally reducing Ms. Lin’s applicable rate to the $150.00 rate
     BUCHALTER
A PROFESSIONAL CORPORATION
                                                                           10
          IRVINE                 PLAINTIFF’S MOTION FOR ATTORNEY’S FEES                        Case No. 3:17-CV-00501-DMS-NLS
                                 BN 36171782v7
             Case 3:17-cv-00501-DMS-NLS Document 168 Filed 04/18/19 PageID.4411 Page 16 of 32



                             1 found to be reasonable for paralegal time in the Flowrider Sanctions Order. This
                             2 results in a reduction of $37,240.00, or 40% of Ms. Lin’s billed fees. Whitewater is
                             3 similarly reducing the rate of its litigation project manager, Kevin Parker, from
                             4 $175.00 to $150.00, representing a $1,752.50 reduction in Mr. Parker’s billed fees.
                             5           Finally, several other attorneys, staff, and litigation support personnel have
                             6 assisted in discrete projects. While all of these tasks were necessary for the case,
                             7 Whitewater recognizes that utilizing personnel not intimately familiar with the case
                             8 can result in duplicative effort or cause other inefficiencies. As a result,
                             9 Whitewater has unilaterally decided not to request fees for this additional
                       10 personnel, representing a further reduction of $79,660.05.
                       11                In total, after conducting the exhaustive review of the billing entries in this
                       12 matter, Whitewater has unilaterally reduced the fees requested by $203,115.80, or
                       13 10%, bringing the total fee request down from $2,029,362.30 to $1,826,246.50.
                       14                        3.   Defendants’ strategy significantly increased the hours
                       15                             Whitewater was required to expend
                       16                The fees requested are particularly reasonable given that Defendants’
                       17 litigation team mirrored Whitewater’s team in size and experience and the overly
                       18 contentious defense mounted by Defendants in this case. As courts have noted,
                       19 “[t]hose who elect a militant defense . . . [are responsible for] the time and effort the
                       20 exact from their opponents.” Perkins v. New Orleans Athletic Club, 429 F. Supp.
                       21 661, 667 (E.D. La. 1976). In other words, “one ‘cannot litigate tenaciously and
                       22 then be heard to complain about the time necessarily spent by the plaintiff in
                       23 response.’” Calvo Fisher & Jacob LLP v. Lujan, 234 Cal. App. 4th 608, 627 (Cal.
                       24 Ct. App. 2015) (citation omitted); Wolf v. Frank, 555 F.2d 1213, 1217 (“Obviously,
                       25 the more stubborn the opposition the more time would be required . . . ”) (5th Cir.
                       26 1977). Thus, Defendants cannot now complain about the fees Whitewater incurred
                       27 as a direct result of Defendants’ litigation strategy; examples of which are discussed
                       28 below.
     BUCHALTER
A PROFESSIONAL CORPORATION
                                                                             11
          IRVINE                 PLAINTIFF’S MOTION FOR ATTORNEY’S FEES                          Case No. 3:17-CV-00501-DMS-NLS
                                 BN 36171782v7
             Case 3:17-cv-00501-DMS-NLS Document 168 Filed 04/18/19 PageID.4412 Page 17 of 32



                             1           Throughout the litigation, Defendants repeatedly refused to produce emails
                             2 between Alleshouse and Yeh regarding the founding of PSD and the conception of
                             3 the inventions disclosed and claimed in the subject patents. Taché Decl. ¶ 16.
                             4 After agreeing in writing to produce responsive emails, Defendants reversed course,
                             5 forcing Whitewater to file a motion to compel. ECF No. 41. The Court granted
                             6 Whitewater’s motion and chastised Defendants stating, “the Court cannot condone
                             7 the manner in which Defendants conducted discovery in this instance . . .
                             8 Defendants agreed to produce email communications . . . but failed to follow
                             9 through on these assurances. The Court expects that counsel, acting as officers of
                       10 the court, will follow through on the representations they make to opposing
                       11 counsel, particularly in light of opposing counsel’s good faith reliance on such
                       12 statements.” ECF No. 43 at 5:16-22.
                       13                Despite the Court’s order, Defendants refused to produce all of the
                       14 responsive emails. Taché Decl. ¶ 17. Whitewater was again forced to seek Court
                       15 intervention, this time in the form of an extension of the scheduling order to force
                       16 Defendants to comply. ECF No. 44. In opposing Whitewater’s request,
                       17 Defendants unilaterally attempted to narrow the scope of their promised production
                       18 to documents “relating to the inventorship of the three [PSD] patents” as opposed to
                       19 all of the responsive communications Defendants had promised to—and been
                       20 ordered to—produce. ECF No. 53 at 2:4-7. The Court granted Whitewater’s
                       21 motion to extend and rejected Defendants’ improper efforts to limit the scope of
                       22 discovery. ECF No. 55.
                       23                In response, Defendants produced some additional emails, but Yeh admitted
                       24 at deposition that the production was still incomplete, forcing Whitewater to file yet
                       25 another motion to compel. ECF No. 64. In opposition, Yeh claimed “confusion” as
                       26 to the scope of his testimony at deposition and asserted that all documents had been
                       27 produced. ECF No. 69-1, ¶¶ 7-9. In support of this contention, Defendants
                       28 produced a “search log” listing emails between Yeh and Alleshouse which included
     BUCHALTER
A PROFESSIONAL CORPORATION
                                                                   12
          IRVINE                 PLAINTIFF’S MOTION FOR ATTORNEY’S FEES                       Case No. 3:17-CV-00501-DMS-NLS
                                 BN 36171782v7
             Case 3:17-cv-00501-DMS-NLS Document 168 Filed 04/18/19 PageID.4413 Page 18 of 32



                             1 numerous responsive emails that had not been produced, including emails between
                             2 Alleshouse and Yeh during the critical period before Alleshouse left Wave Loch
                             3 and the first few days and weeks after they founded Pacifc Surf Designs. ECF No.
                             4 64-4. Defendants attempted to avoid production by claiming these documents were
                             5 merely “administrative” or “ministerial” and were not relevant. ECF No. 64 at
                             6 14:4-7, 21:22-24. The Court disagreed and ordered production. ECF No. 70.
                             7           Each of Whitewater’s motions yielded additional production from
                             8 Defendants of emails between Alleshouse and Yeh that were used as exhibits at
                             9 trial. See, e.g., ECF No. 159, Exs. 19, 23, 27, 29, 93. Further, because Defendants’
                       10 final production was made after Alleshouse and Yeh’s depositions, Whitewater was
                       11 forced to reopen these depositions. Taché Decl. ¶ 18.
                       12                Another example of Defendants’ intransigence causing Whitewater to expend
                       13 additional fees is the retention of Deborah Mallgrave of Snell & Wilmer.
                       14 Defendants’ damages expert, Justin Lewis, who is employed by the firm Ocean
                       15 Tomo. As part of Mr. Taché’s transition to Buchalter, a potential, but waiveable,
                       16 conflict arose because Buchalter represented Whitewater in this matter and Ocean
                       17 Tomo in an unrelated matter. Taché Decl. ¶ 19. Buchalter imposed an ethical
                       18 screen to avoid the transfer of any information between the Whitewater and Ocean
                       19 Tomo teams at Buchalter. Id. Whitewater agreed to waive any conflict. Id. Ocean
                       20 Tomo also agreed to waive any conflict, provided that Defendants consented to
                       21 Buchalter representing Ocean Tomo in the unrelated matter while Whitewater’s
                       22 counsel challenged Mr. Lewis’s opinions. Id . Consenting would have imposed no
                       23 hardship or prejudice on Defendants. Defendants refused to consent, forcing
                       24 Whitewater to retain Ms. Mallgrave as conflicts counsel for the sole purpose of
                       25 questioning Mr. Lewis at deposition and trial. Id.
                       26
                       27
                       28
     BUCHALTER
A PROFESSIONAL CORPORATION
                                                                          13
          IRVINE                 PLAINTIFF’S MOTION FOR ATTORNEY’S FEES                     Case No. 3:17-CV-00501-DMS-NLS
                                 BN 36171782v7
             Case 3:17-cv-00501-DMS-NLS Document 168 Filed 04/18/19 PageID.4414 Page 19 of 32



                             1                   4.   The rates charged are objectively reasonable and consistent
                             2                        with industry rates
                             3           In May 2017, the Flowrider Sanctions Order determined the reasonable
                             4 hourly rates of Whitewater’s counsel in another action against PSD. Specifically,
                             5 the Flowrider Sanctions Order found $750 per hour to be a reasonable rate for Mr.
                             6 Taché, $550 to be a reasonable rate for Mr. Scott, $350 to be a reasonable rate for
                             7 Ms. Costantini (then a mid-level associate), and $150 to be a reasonable rate for
                             8 Whitewater’s paralegal, Alexis Kovacs. Flowrider Sanctions Order at 8:6-9.
                             9           To avoid any dispute over the reasonableness of rates, Whitewater adopts the
                       10 Court’s prior determinations. While certain staffing has changed, Whitewater has
                       11 endeavored to apply rates consistent with the rates previously awarded. Since
                       12 another court in this District determined these rates to be reasonable two years ago,
                       13 Defendants cannot contest the application of the same or lesser rates in this case.
                       14                J. Rick Taché
                       15                J. Rick Taché is a Shareholder at Buchalter and firm-wide Co-Chair of its
                       16 Intellectual Property Group. Mr. Taché has more than 30 years of experience.
                       17 Taché Decl. ¶ 20. Mr. Taché is a registered patent attorney focusing his practice on
                       18 intellectual property law. Id. A more complete listing of Mr. Taché’s
                       19 qualifications can be found in his accompanying declaration. See, Id.
                       20                Through March 31, 2019, Mr. Taché billed 722.4 hours of his time to this
                       21 case. Taché Decl. ¶ 21. All of Mr. Taché’s billed work was necessary to the case.
                       22 Id. Mr. Taché worked on every aspect of the case, including conducting the
                       23 examination of Whitewater’s expert, Dr. Glen Stevick at trial and presenting
                       24 closing argument, supervising the other professionals on the case, and managing all
                       25 aspects of the case as it progressed to trial. Id. The total amount billed for this
                       26 work was $527,077.50, which equates to an average rate of $786.66 per hour. Id.
                       27 Although Whitewater believes that $786.66 is a reasonable rate for Mr. Taché’s
                       28 work, as explained above, to avoid any dispute regarding his rate, Whitewater
     BUCHALTER
A PROFESSIONAL CORPORATION
                                                                            14
          IRVINE                 PLAINTIFF’S MOTION FOR ATTORNEY’S FEES                       Case No. 3:17-CV-00501-DMS-NLS
                                 BN 36171782v7
             Case 3:17-cv-00501-DMS-NLS Document 168 Filed 04/18/19 PageID.4415 Page 20 of 32



                             1 reduced his rate to $750.00 per hour, consistent with the May 2017 Flowrider
                             2 Sanctions Order.
                             3           Gary Wolensky
                             4           Gary Wolensky is a litigation Shareholder at Buchalter. Taché Decl., ¶ 22.
                             5 Mr. Wolensky has more than 40 years of experience as a litigator, and focuses his
                             6 practice on commercial litigation. Id. Mr. Wolensky has taken more than 100
                             7 cases through jury trial, and dozens of other cases through bench trials or
                             8 arbitration. Id. A more complete listing of Mr. Wolensky’s qualifications can be
                             9 found in Mr. Taché’s declaration. See, Id.
                       10                Through March 31, 2019, Mr. Wolensky billed 233.6 hours of his time to this
                       11 case. Taché Decl. ¶ 23. All of Mr. Wolensky’s billed work was necessary to the
                       12 case. Id. Mr. Wolensky joined Whitewater’s counsel team specifically to assist
                       13 with trial strategy and try the case. Mr. Wolensky prepared witnesses for trial,
                       14 presented opening and closing arguments, and conducted the examinations of
                       15 Whitewater’s CEO, Geoff Chutter, as well as Alleshouse and Yeh. Id. The total
                       16 amount billed for this work was $118,940.00, which equates to an average rate of
                                           6
                       17 $509.16 per hour. Id. Mr. Wolensky’s $509.16 rate is reasonable given that the
                       18 Flowrider Sanctions Order found $750.00 per hour to be a reasonable rate for Mr.
                       19 Taché who has commensurate years of experience.
                       20                Kari Barnes
                       21                Kari Barnes is an intellectual property Shareholder at Buchalter. Taché
                       22 Decl., ¶ 24. Ms. Barnes has more than 15 years of experience assisting in
                       23 intellectual property matters and more than 10 years as an intellectual property
                       24 attorney. Id. As a registered patent attorney, she has represented companies and
                       25 individuals in civil litigation in federal courts. Id. A more complete listing of Ms.
                       26 Barnes’s qualifications can be found in Mr. Taché’s declaration. See, Id.
                       27
                          6
                            As explained above, Whitewater unilaterally reduced Mr. Wolensky’s hours
                       28 billed, and therefore the total fees requested for his work, by 10%.
     BUCHALTER
A PROFESSIONAL CORPORATION
                                                                     15
          IRVINE                 PLAINTIFF’S MOTION FOR ATTORNEY’S FEES                       Case No. 3:17-CV-00501-DMS-NLS
                                 BN 36171782v7
             Case 3:17-cv-00501-DMS-NLS Document 168 Filed 04/18/19 PageID.4416 Page 21 of 32



                             1           Through March 31, 2019, Whitewater incurred attorney’s fees for 87.9 hours
                             2 of Ms. Barnes’s work on this case. Taché Decl. ¶ 25. Ms. Barnes investigated the
                             3 file histories, claims, and disclosures for each of the three patents-in-suit, prepared
                             4 witness outlines for Whitewater’s technical expert, and worked on the numerous
                             5 motions, oppositions, and reply papers in this case. Id. The total amount billed for
                             6 this work was $44,160.00, which equates to an average rate of $502.39 per hour.
                             7 Id. Given that the Flowrider Sanctions Order found $550.00 per hour to be a
                             8 reasonable rate for Mr. Scott, who has less experience than Ms. Barnes, Defendants
                             9 cannot contest the reasonableness of Ms. Barnes’s $502.39 rate.
                       10                Roger Scott
                       11                Roger Scott is a litigation Senior Counsel at Buchalter. Taché Decl. ¶ 26.
                       12 Mr. Scott has more than 12 years of experience. Id. He has represented companies
                       13 and individuals in civil litigation in federal and state courts and arbitration, and has
                       14 argued before the United States Court of Appeals for the Ninth Circuit. Id. A more
                       15 complete listing of Mr. Scott’s qualifications can be found in Mr. Taché’s
                       16 declaration. See, Id.
                       17                Through March 31, 2019, Whitewater incurred attorney’s fees for 943.9
                       18 hours of Mr. Scott’s work on this case. Taché Decl. ¶ 27. Mr. Scott was the lead
                       19 associate on this case and was involved in all aspects of the case from preparation
                       20 of the complaint, through discovery, taking and defending depositions (including
                       21 taking the depositions of Messrs. Alleshouse and Yeh), motion practice, and
                       22 presentation at trial including the examinations of Marshall Myrman, Andrew
                       23 Thatcher, and Defendants’ expert Manuel de la Cerra, and presentation of closing
                       24 argument. Id. The total amount billed for this work was $500,419.05, which
                       25 equates to an average hourly rate of $530.16. Id. The Flowrider Sanctions Order
                       26 found $550.00 per hour to be a reasonable rate for Mr. Scott’s work. Defendants
                       27 cannot therefore contest the reasonableness of the $530.16 rate claimed here.
                       28       Erikson Squier
     BUCHALTER
A PROFESSIONAL CORPORATION
                                                                           16
          IRVINE                 PLAINTIFF’S MOTION FOR ATTORNEY’S FEES                       Case No. 3:17-CV-00501-DMS-NLS
                                 BN 36171782v7
             Case 3:17-cv-00501-DMS-NLS Document 168 Filed 04/18/19 PageID.4417 Page 22 of 32



                             1           Erikson C. Squier is a Senior Counsel at Buchalter specializing in intellectual
                             2 property, including patent prosecution and litigation. Taché Decl., ¶ 28. Mr.
                             3 Squier has more than eight years of experience. Id. He has represented companies
                             4 in civil litigation in Federal Courts and before both the United States Patent and
                             5 Trademark Office (“USPTO”) and the Patent Trial and Appeal Board. Id. A more
                             6 complete listing of Mr. Squier’s qualifications can be found in Mr. Taché’s
                             7 declaration. See, Id.
                             8           Through March 31, 2019, Whitewater incurred attorney’s fees for 497.3
                             9 hours of Mr. Squier’s work on this case. Taché Decl., ¶ 29. Among other things,
                       10 Mr. Squier reviewed voluminous documents in production, investigated the file
                       11 histories, claims, and disclosures for each of the three patents-in-suit, prepared for,
                       12 defended, and conducted depositions, worked with Whitewater’s damages and
                       13 technical experts, and prepared witnesses to testify at trial. Id. He also worked on
                       14 the numerous motions, oppositions, and reply papers in this case. Id. The total
                       15 amount billed for this work was $264,045.50, which equates to an average hourly
                       16 rate of $530.96. Id. Given that the Flowrider Sanctions Order found $550.00 per
                       17 hour to be a reasonable rate for Mr. Scott, who has slightly more experience to Mr.
                       18 Squier, but lacks Mr. Squier’s expertise in patent law, his $530.96 rate is
                       19 reasonable.
                       20                Deborah Mallgrave
                       21                Deborah Mallgrave is Of Counsel with Snell & Wilmer, practicing for more
                       22 than 20 years. Taché Decl., ¶ 30. She has represented companies and individuals
                       23 in civil litigation in federal and state courts including trial and arbitration. Id. A
                       24 more complete listing of Ms. Mallgrave’s qualifications can be found in Mr.
                       25 Taché’s declaration. See, Id.
                       26                Through March 31, 2019, Whitewater incurred attorney’s fees for 139.0
                       27 hours of Ms. Mallgrave’s work on this case. Taché Decl., ¶ 31. As explained
                       28 above, Whitewater retained Ms. Mallgrave after Defendants’ refusal to waive a
     BUCHALTER
A PROFESSIONAL CORPORATION
                                                                           17
          IRVINE                 PLAINTIFF’S MOTION FOR ATTORNEY’S FEES                        Case No. 3:17-CV-00501-DMS-NLS
                                 BN 36171782v7
             Case 3:17-cv-00501-DMS-NLS Document 168 Filed 04/18/19 PageID.4418 Page 23 of 32



                             1 potential conflict related to their expert, Justin Lewis’s employer, Ocean Tomo,
                             2 despite both Ocean Tomo and Whitewater agreeing to waive the conflict. Ms.
                             3 Mallgrave prepared for and took the deposition of Mr. Lewis and examined Mr.
                             4 Lewis at trial. Id. In addition, Ms. Mallgrave also prepared Whitewater’s damages
                             5 expert, Robert Vigil, for his trial testimony and examined Dr. Vigil at trial. Id. The
                             6 total amount billed for this work was $68,308.55, which equates to an average
                             7 hourly rate of $491.38. Id. Ms. Mallgrave’s $491.38 rate is reasonable given that
                             8 the Flowrider Sanctions Order found $550.00 per hour to be a reasonable rate for a
                             9 less experienced attorney.
                       10               Leanna Costantini
                       11               At the time Ms. Costantini performed work in this matter, she was a litigation
                       12 associate at GT with more than four years of experience representing companies
                       13 and individuals in civil litigation in federal and state courts including at trial and
                       14 arbitration. Taché Decl. ¶ 32. A more complete listing of Ms. Costantini’s
                       15 qualifications can be found in Mr. Taché’s declaration. Id. Ms. Costantini was the
                       16 primary associate on this case. Id.
                       17               Through March 31, 2019, Whitewater incurred attorney’s fees for 129.8
                       18 hours of Ms. Costantini’s work on this case. Taché Decl. ¶ 33. Among other
                       19 things, Ms. Costantini performed legal research, assisted in drafting the complaint
                       20 and first amended complaint, and opposing Defendants’ unsuccessful motion to
                       21 dismiss. The total amount billed for this work was $62,389.50, which equates to an
                       22 average hourly rate of $480.66. Id. Although Whitewater believes that $480.66 is
                       23 a reasonable rate for Ms. Costantini’s work, as explained above, to avoid any
                       24 dispute regarding the reasonableness of Ms. Costantini’s rate, Whitewater
                       25 unilaterally reduced her rate to $350.00 per hour to be consistent with the May 2017
                       26 Flowrider Sanctions Order.
                       27
                       28
     BUCHALTER
A PROFESSIONAL CORPORATION
                                                                          18
          IRVINE                PLAINTIFF’S MOTION FOR ATTORNEY’S FEES                       Case No. 3:17-CV-00501-DMS-NLS
                                BN 36171782v7
             Case 3:17-cv-00501-DMS-NLS Document 168 Filed 04/18/19 PageID.4419 Page 24 of 32



                             1           Christina Trinh
                             2           Christina Trinh is an intellectual property litigation associate at Buchalter.
                             3 Taché Decl., ¶ 34. Ms. Trinh has more than four years of experience. Id. She has
                             4 represented companies, individuals, and public entities in civil litigation in federal
                             5 and state courts including at mediation. Id. In 2015, Ms. Trinh worked as a judicial
                             6 extern for the Patent Pilot Program in the United States District Court for the
                             7 Central District of California. Id. A more complete listing of Ms. Trinh’s
                             8 qualifications can be found in Mr. Taché’s declaration. See, Id.
                             9           Through March 31, 2019, Whitewater incurred attorney’s fees for 593.1
                       10 hours of Ms. Trinh’s work on this case. Taché Decl. ¶ 35. Among other things,
                       11 Ms. Trinh performed legal research, reviewed voluminous document productions,
                       12 prepared outlines for depositions and trial, and prepared trial exhibits. Id. She also
                       13 worked on motions, oppositions, and reply papers on discovery motions, ex parte
                       14 applications, Daubert motions, and motions in limine. Id. The total amount billed
                       15 for this work was $188,669.50, which equates to an average hourly rate of $318.11.
                       16 Id. Ms. Trinh’s rate is reasonable given that the Flowrider Sanctions Order found
                       17 $350.00 per hour to be a reasonable rate for Ms. Costantini, who, at the time that
                       18 order was entered, had the same level of experience as Ms. Trinh possesses.
                       19                Branda Lin
                       20                Branda Lin is a litigation paralegal at Buchalter, A Professional Corporation.
                       21 Taché Decl., ¶ 36. Ms. Lin has more than 13 years of experience working as a
                       22 paralegal. Id. Ms. Lin has been part of trial teams in matters ranging from breach
                       23 of contract to patent infringement. Id. A more complete listing of Ms. Lin’s
                       24 qualifications can be found in Mr. Taché’s declaration. See, Id.
                       25                Through March 31, 2019, Whitewater incurred professional fees for 372.4
                       26 hours of Ms. Lin’s time on this case. Tache Decl., ¶ 37. All of Ms. Lin’s work was
                       27 necessary to this case. Ms. Lin worked on document review and production,
                       28 including substantial work on the exhibits and exhibit lists. Id. She also assisted
     BUCHALTER
A PROFESSIONAL CORPORATION
                                                                  19
          IRVINE                 PLAINTIFF’S MOTION FOR ATTORNEY’S FEES                          Case No. 3:17-CV-00501-DMS-NLS
                                 BN 36171782v7
             Case 3:17-cv-00501-DMS-NLS Document 168 Filed 04/18/19 PageID.4420 Page 25 of 32



                             1 the attorneys with preparation for depositions, various motions, oppositions, and
                             2 reply briefs, including selection of exhibits from the database of documents. Id.
                             3 The total amount billed for this work was $93,100.00, which equates to an average
                             4 hourly rate of $250.00. Id. Although Whitewater believes that $250.00 is a
                             5 reasonable rate for Ms. Lin’s work, as explained above, to avoid any dispute
                             6 regarding the reasonableness of Ms. Lin’s rate, Whitewater unilaterally reduced her
                             7 rate to $150.00 per hour to be consistent with the May 2017 Flowrider Sanctions
                             8 Order, which found $150.00 per hour to be a reasonable rate for paralegal work.
                             9           Kevin Parker
                       10                Kevin Parker is a litigation technology project manager at Buchalter. Taché
                       11 Decl., ¶ 38. Mr. Parker has more than 15 years of experience in litigation
                       12 technology and e-Discovery and is certified in the data processing tools LexisNexis
                       13 LAW and iPro eCapture. Id. Mr. Parker has managed hundreds of high-profile
                       14 litigation matters. Id.
                       15                Through March 31, 2019, Whitewater incurred attorney’s fees for 70.1 hours
                       16 of Mr. Parker’s work on this case. Taché Decl., ¶ 39. Among other things, Mr.
                       17 Parker worked as the Relativity database architect for document review, assisting in
                       18 document productions, data collection, processing, and management. Id. Mr.
                       19 Parker also assisted attorneys with complex document queries, and deposition and
                       20 exhibit preparation. Id. The total amount billed for this work was $12,267.50,
                       21 which equates to an average hourly rate of $175.00. Id. Although Whitewater
                       22 believes that $175.00 is a reasonable rate for Mr. Parker’s work, as explained
                       23 above, to avoid any dispute regarding the reasonableness of Mr. Parker’s rate,
                       24 Whitewater unilaterally reduced his rate to $150.00 per hour to be consistent with
                                                                                   7
                       25 the May 2017 Flowrider Sanctions Order for similar work.
                       26
                          7
                            The Flowrider Sanctions Order found $150.00 per hour to be a reasonable rate for
                       27 paralegal work. While Mr. Parker is not a paralegal, the work he performs requires
                          specialized knowledge and experience, without which he could not perform his
                       28 work. Taché Decl. ¶ 40.
     BUCHALTER
A PROFESSIONAL CORPORATION
                                                                 20
          IRVINE                 PLAINTIFF’S MOTION FOR ATTORNEY’S FEES                      Case No. 3:17-CV-00501-DMS-NLS
                                 BN 36171782v7
             Case 3:17-cv-00501-DMS-NLS Document 168 Filed 04/18/19 PageID.4421 Page 26 of 32



                             1           C.      Whitewater Is Entitled To Recover All Of Its Fees Without
                             2                   Apportionment Or Reduction
                             3           “The product of reasonable hours times a reasonable rate does not end the
                             4 inquiry. There remain other considerations that may lead the district court to adjust
                             5 the fee upward or downward, including the important factor of the ‘results
                             6 obtained.’ This factor is particularly crucial where a plaintiff is deemed
                             7 ‘prevailing’ even though he succeeded on only some of his claims for relief. In this
                             8 situation two questions must be addressed. First, did the plaintiff fail to prevail on
                             9 claims that were unrelated to the claims on which he succeeded? Second, did the
                       10 plaintiff achieve a level of success that makes the hours reasonably expended a
                       11 satisfactory basis for making a fee award?” Hensley v. Eckerhart, 461 U.S. 424,
                       12 434 (1983).
                       13                        1.   Whitewater’s unsuccessful claims were related to its
                       14                             successful claims
                       15                Defendants will likely argue that Whitewater’s fee request should be reduced
                       16 because Whitewater did not prevail on its interference with contract or unfair
                       17 business practices claims. Any such requested reduction should be denied.
                       18                Where a plaintiff fails to prevail on unrelated claims, a fee award may be
                       19 reduced for the time spent on those claims. Hensley, 461 U.S. at 434-435.
                       20 However, where, as here, a plaintiff prevails on some, but not all of its claims, a
                       21 court will award attorney’s fees for “claims upon which the plaintiff failed to
                       22 prevail [that] were related to the plaintiff’s successful claims.” Marsu, 185 F.3d at
                       23 939 (citations omitted, emphasis in original). Claims are related where they are
                       24 “based on the same common core of facts.” Id.; see also, Hensley, 461 U.S. at 435
                       25 (“plaintiff’s claims for relief will involve a common core of facts or will be based
                       26 on related legal theories. . . In these circumstances, the fee award should not be
                       27 reduced simply because the plaintiff failed to prevail on ever contention raised in
                       28 the lawsuit”); Del Mar Seafoods Inc. v. Cohen, No. C 07-02952 WHA, 2008 WL
     BUCHALTER
A PROFESSIONAL CORPORATION
                                                                           21
          IRVINE                 PLAINTIFF’S MOTION FOR ATTORNEY’S FEES                        Case No. 3:17-CV-00501-DMS-NLS
                                 BN 36171782v7
             Case 3:17-cv-00501-DMS-NLS Document 168 Filed 04/18/19 PageID.4422 Page 27 of 32



                             1 11456258, at *5 (N.D. Cal. Dec. 22, 2008) (“Attorneys’ fees may be awarded for
                             2 claims upon which a party failed to prevail, but which were related to the claims
                             3 which were successful”); PSM Holding Corp. v. Nat'l Farm Fin. Corp., No. CV 05-
                             4 8891-VBF(FMOX), 2008 WL 11434496, at *3 (C.D. Cal. Jan. 2, 2008) (“Plaintiff
                             5 is entitled to recover attorneys’ fees incurred in litigating the fraud claims on which
                             6 it has not prevailed. The fraud claims on which Plaintiff did not prevail were related
                             7 to and intertwined with Plaintiff’s successful claims. The related claims involved a
                             8 common core of facts”).
                             9           All of Whitewater’s claims were related to the common goal of returning the
                       10 half-pipe, quarter-pipe, and nozzle patents to Whitewater’s ownership. All of
                       11 Whitewater’s claims arose from the same common core of facts, specifically,
                       12 Alleshouse’s Agreement, the work Alleshouse was engaged in at Wave Loch and
                       13 the timeline of his purported development of “new” inventions after departing
                       14 Wave Loch, and Alleshouse’s and Yeh’s claim that they “co-invented” the patents,
                       15 assigned to PSD. In particular, Whitewater’s breach of contract and declaratory
                       16 relief claims arose from Alleshouse’s breach of his Agreement by not only failing
                       17 to assign the inventions to Wave Loch, but also affirmatively assigning them to
                       18 PSD.
                       19                Whitewater’s interference with contract and unfair business practices claims
                       20 were premised on these same facts. Alleshouse breached his contract by not
                       21 assigning the inventions to Wave Loch. Instead, he worked with Yeh to assign
                       22 them to PSD. Thus, Whitewater alleged that Yeh and PSD interfered with
                       23 Whitewater’s rights under the Agreement and that PSD engaged in unfair or
                       24 unlawful business practices. As a result, Whitewater’s time on its successful breach
                       25 of contract and declaratory relief claims is effectively inseparable from its
                       26 interference with contract and unfair business practices claims. Hensley, 461 U.S.
                       27 at 435 (where claims are interrelated, “[m]uch of counsel's time will be devoted
                       28 generally to the litigation as a whole, making it difficult to divide the hours
     BUCHALTER
A PROFESSIONAL CORPORATION
                                                                          22
          IRVINE                 PLAINTIFF’S MOTION FOR ATTORNEY’S FEES                       Case No. 3:17-CV-00501-DMS-NLS
                                 BN 36171782v7
             Case 3:17-cv-00501-DMS-NLS Document 168 Filed 04/18/19 PageID.4423 Page 28 of 32



                             1 expended on a claim-by-claim basis. Such a lawsuit cannot be viewed as a series of
                             2 discrete claims. Instead the district court should focus on the significance of the
                             3 overall relief obtained by the plaintiff in relation to the hours reasonably expended
                             4 on the litigation.”); PSM Holding Corp., 2008 WL 11434496 at *3 (“As Plaintiff
                             5 asserts, all the claims arose from the same transaction and circumstances.
                             6 Apportioning the attorneys’ time would be impracticable, if not impossible.”).
                             7           Defendants cannot dispute that Whitewater’s interference with contract and
                             8 unfair business practices claims are directly related to Whitewater’s other claims.
                             9 The only argument Defendants made in support of summary judgment on
                       10 Whitewater’s interference with contract and unfair business practices claims is that
                       11 they are “predicated on the alleged breach of the assignment provision” and
                       12 therefore “if the Court grants summary judgment on the breach of contract claim, it
                       13 should also grant summary judgment on Plaintiff’s derivative claims.” ECF No. 86
                       14 at 18:10-13. Thus, any argument that Whitewater’s fees should be reduced because
                       15 it did not prevail on these related claims should be rejected. Marsu, 185 F.3d at
                       16 939 (“We also reject Disney’s argument that the district court should have
                       17 apportioned the attorneys’ fees award because Marsu did not prevail on all of its
                       18 [related] claims”).
                       19                        2.   Whitewater’s fees should not be reduced because it did not
                       20                             recover monetary damages
                       21                “The second step of the Hensley analysis is to consider whether ‘the plaintiff
                       22 achieve[d] a level of success that makes the hours reasonably expended a
                       23 satisfactory basis for making a fee award.’” Sorenson v. Mink, 239 F.3d 1140,
                       24 1147 (9th Cir. 2001) (citing Hensley, 461 U.S. at 434). The Court “should focus on
                       25 the significance of the overall relief obtained by the plaintiff in relation to the hours
                       26 reasonably expended on the litigation.” Hensley, 461 U.S. at 435. “Where a
                       27 plaintiff has obtained excellent results, his attorney should recover a fully
                       28 compensatory fee.” Id.
     BUCHALTER
A PROFESSIONAL CORPORATION
                                                                           23
          IRVINE                 PLAINTIFF’S MOTION FOR ATTORNEY’S FEES                        Case No. 3:17-CV-00501-DMS-NLS
                                 BN 36171782v7
             Case 3:17-cv-00501-DMS-NLS Document 168 Filed 04/18/19 PageID.4424 Page 29 of 32



                             1           A plaintiff may obtain excellent results without receiving all the relief
                             2 requested. Id. at 435 n. 11. Where the plaintiff’s “mission was accomplished,” the
                             3 Court is justified in awarding full fees without reduction. Sorenson, 239 F.3d at
                             4 1147. Whitewater’s mission was the return of the nozzle, half-pipe, and quarter-
                             5 pipe patents. Whitewater achieved its mission. The Court found in favor of
                             6 Whitewater on its breach of contract, correction of inventorship, and declaratory
                             7 relief claims, ordering that Yeh be removed from the patents and that the patents be
                             8 returned, in their entirety, to Whitewater. That Whitewater did not also obtain
                             9 monetary relief does not diminish the fact that it obtained “excellent results”
                       10 entitling it to an unreduced fee award. Hensley, 461 U.S. at 435 n. 11 (“a plaintiff
                       11 who failed to recover damages but obtained injunctive relief, or vice versa, may
                       12 recover a fee award based on all hours reasonably expended if the relief obtained
                       13 justified that expenditure of attorney time.”).8 Thus, Whitewater is entitled to the
                       14 full measure of its attorney’s fees and costs without reduction.
                       15                D.      Whitewater Is Entitled To Attorney’s Fees For This Motion
                       16                A prevailing party is entitled to fees for time spent in preparing and litigating
                       17 the fee application. See Serrano v. Unruh, 32 Cal. 3d 621, 639 (Cal. 1982).
                       18 Whitewater will provide the total fees incurred for this motion as part of its reply to
                       19 Defendants’ opposition.
                       20                E.      Whitewater’s Fees and Costs Are Recoverable Against Alleshouse
                       21                        and PSD
                       22                There is no doubt that Alleshouse, as a party to the Agreement, is liable for
                       23 Whitewater’s attorney’s fees. Civil Code § 1717; CCP § 1021. But, PSD is also
                       24
                          8
                            Further justifying an unreduced fee award, Whitewater’s success was achieved in
                       25 the face of a strong and unnecessarily aggressive defense by Defendants that
                          prolonged this litigation, including Defendants’ repeated failure to produce relevant
                       26 communications between Alleshouse and Yeh. Stonebrae, L.P. v. Toll Bros., No.
                          C-08-0221-EMC, 2011 WL 1334444, at *18 (N.D. Cal. Apr. 7, 2011), aff'd, 521 F.
                       27 App'x 592 (9th Cir. 2013) (awarding full fees despite partial success where “the
                          time spent reflects the vigor by which Toll defended this case, asserting numerous
                       28 defenses some of which prolonged this litigation.”).
     BUCHALTER
A PROFESSIONAL CORPORATION
                                                                   24
          IRVINE                 PLAINTIFF’S MOTION FOR ATTORNEY’S FEES                          Case No. 3:17-CV-00501-DMS-NLS
                                 BN 36171782v7
             Case 3:17-cv-00501-DMS-NLS Document 168 Filed 04/18/19 PageID.4425 Page 30 of 32



                             1 liable for those fees even though it is not a signatory to the Agreement.
                             2           “[A] nonsignatory may under the right circumstances be entitled to enjoy the
                             3 benefit (or suffer the detriment) of contract language allowing recovery of fees.”
                             4 United States v. KISAQ-RQ 8A 2 JV, No. 13-CV-00469-HRL, 2015 WL 5935364,
                             5 at *5–6 (N.D. Cal. Oct. 13, 2015). Specifically, “[a] nonsignatory will be bound by
                             6 an attorney fees provision in a contract when the nonsignatory party ‘stands in the
                             7 shoes of a party to the contract.’” Apex LLC v. Korusfood.com, 222 Cal. App. 4th
                             8 1010, 1017–18 (2013) (citations and quotations omitted). This is because
                             9 California Civil Code § 1717 mandates a mutuality of remedy for fee claims under
                       10 contractual provisions. Also, California courts interpret § 1717 “... to further
                       11 provide a reciprocal remedy for a nonsignatory defendant, sued on a contract as if
                       12 he were a party to it, when a plaintiff would clearly be entitled to attorney fees
                       13 should he prevail in enforcing the contractual obligation against the defendant.”
                       14 Reynolds Metals Co. v. Alperson, 25 Cal. 3d 124, 128 (1979).
                       15                PSD “stands in the shoes” of Alleshouse because the Agreement specifically
                       16 provides that it “shall be binding upon Employee’s heirs, executors, administrators
                       17 or other legal representative or assigns.” Agreement ¶ 10(c) (emphasis added).
                       18 Alleshouse assigned the inventions to PSD. ECF No. 166 at 8:17-19 (“Mr.
                       19 Alleshouse . . . assigned the patents to PSD”). As a result, Whitewater was required
                       20 to sue PSD for declaratory relief to enforce its rights under the Agreement and take
                       21 rightful possession of the patents. Douglas E. Barnhart, Inc. v. CMC Fabricators,
                       22 Inc., 211 Cal. App. 4th 230, 242 (2012) (an action “on a contract” is broadly
                       23 construed to include an action or cause of action that “... arises out of, is based
                       24 upon, or relates to an agreement by seeking to define or interpret its terms or to
                       25 determine or enforce a party's rights or duties under the agreement.”). Thus, the
                       26 Court should award attorney’s fees and costs jointly and severally against
                       27 Alleshouse and PSD.
                       28
     BUCHALTER
A PROFESSIONAL CORPORATION
                                                                          25
          IRVINE                 PLAINTIFF’S MOTION FOR ATTORNEY’S FEES                       Case No. 3:17-CV-00501-DMS-NLS
                                 BN 36171782v7
             Case 3:17-cv-00501-DMS-NLS Document 168 Filed 04/18/19 PageID.4426 Page 31 of 32



                             1 III.      CONCLUSION
                             2           For the foregoing reasons, the Court should grant Whitewater’s motion and
                             3 award Whitewater reasonable attorney’s fees at least in the amount of
                             4 $1,826,246.50.
                             5
                             6 DATED: April 18, 2019                      BUCHALTER
                                                                          A Professional Corporation
                             7
                             8
                                                                          By: /s/ Roger L. Scott________________
                             9                                                         Gary A. Wolensky
                                                                                          J. Rick Taché
                       10                                                                Roger L. Scott
                                                                                     Attorneys for Plaintiff
                       11                                                        Whitewater West Industries, Ltd.
                       12
                                 DATED: April 18, 2019                    SNELL & WILMER, LLP
                       13
                       14
                       15                                                 By: /s/Deborah S. Mallgrave
                       16                                                             Debora S. Mallgrave
                                                                                     Attorneys for Plaintiff
                       17                                                        Whitewater West Industries, Ltd.
                       18
                       19
                       20
                       21
                       22
                       23
                       24
                       25
                       26
                       27
                       28
     BUCHALTER
A PROFESSIONAL CORPORATION
                                                                           26
          IRVINE                 PLAINTIFF’S MOTION FOR ATTORNEY’S FEES                       Case No. 3:17-CV-00501-DMS-NLS
                                 BN 36171782v7
             Case 3:17-cv-00501-DMS-NLS Document 168 Filed 04/18/19 PageID.4427 Page 32 of 32



                             1                               CERTIFICATE OF SERVICE
                             2           The undersigned hereby certifies that a true and correct copy of the above
                             3 and foregoing document has been served on April 18, 2019, to all counsel of record
                             4 who are deemed to have consented to electronic service via the Court’s CM/ECF
                             5 system per Civil Local Rule 5.4. Any counsel of record who have not consented to
                             6 electronic service through the Court’s CM/ECF system will be served by electronic
                             7 mail, first class mail, facsimile and/or overnight delivery.
                             8
                             9                                            /s/ Roger L. Scott________________
                                                                          Roger L. Scott
                       10
                       11
                       12
                       13
                       14
                       15
                       16
                       17
                       18
                       19
                       20
                       21
                       22
                       23
                       24
                       25
                       26
                       27
                       28
     BUCHALTER
A PROFESSIONAL CORPORATION
                                                                           27
          IRVINE                 PLAINTIFF’S MOTION FOR ATTORNEY’S FEES                       Case No. 3:17-CV-00501-DMS-NLS
                                 BN 36171782v7
